Citation Nr: 0826585	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-27 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability evaluation for convalescence under 38 C.F.R. § 
4.30 beyond September 30, 2004, following a left knee cyst 
excision.

2.  Entitlement to a disability rating in excess of 10 
percent for the residual scarring of a left knee cyst 
excision, from October 1, 2004.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1977 to October 1977 
and from March 1979 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri, denying the veteran's claim for the 
extension of a temporary total disability evaluation assigned 
under 38 C.F.R. § 4.30, beyond September 30, 2004, when the 
benefit under that provision expired.  That decision also 
continued a 10 percent rating for the residuals of the left 
knee cyst excision after the evaluation assigned under 38 
C.F.R. § 4.30.  

The veteran requested a hearing before a Decision Review 
Officer, but later withdrew this hearing request.  


FINDINGS OF FACT

1.  The veteran's service connected neuroma excision, left 
knee, required use of a knee immobilizer until September 2, 
2004, but not after that date.  

2.  After September 30, 2004, the surgical treatment of the 
left knee did not result in severe postoperative residuals, 
or require the veteran to be confined to his home, or 
prohibit regular weight bearing.  

3.  The residuals of excision of a cyst from the left knee 
are manifested by a scar, which is 13 centimeters in length, 
sensitive to touch, stable, and does not cause limitation of 
motion.  




CONCLUSIONS OF LAW

1.  The criteria for assignment of a temporary total 
disability rating beyond September 30, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.30 (2007).  

2.  The criteria for a disability rating in excess of 10 
percent, for the residual scarring of a left knee cyst 
excision, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107, 5107A (West 2002); 38 C.F.R. §§ 7801-05 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  Veterans Claims Assistance Act of 
2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In September 2005, a letter from VA was sent to the veteran 
that satisfied the notice requirements for the veteran's 
temporary total disability evaluation claim.  The veteran was 
informed of what was needed to substantiate a claim for a 
temporary total disability evaluation, as well as of his and 
VA's respective duties for obtaining evidence.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letter sent to the 
veteran in October 2003 does not fully meet the requirements 
of Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the October 2003 letter informed the veteran 
that, for an increased rating claim, he must show a worsening 
of his disability.  The veteran was also told of the need to 
present evidence of the effect this disability on his daily 
life.  His response in his August 2006 substantive appeal 
reflects actual knowledge of the rating criteria and factors 
required for a higher evaluation.  

The veteran further demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements 
and correspondence.  Specifically, during the December 2006 
VA examination, the veteran reported that the residuals of 
his left knee excision had worsened.  The medical examiner 
noted that the veteran could not list any specific 
limitations on his day to day activities.  The veteran did 
state that he wore a knee sleeve to protect the skin from 
rubbing against his pants leg, and that bath water hurt his 
knee due to his "hypersensitivity."  Therefore, the veteran 
demonstrated actual knowledge of the need to show a worsening 
of his condition, as well as an impact on his daily life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran received VA medical 
examinations in April 2004, January 2005, and December 2006, 
and VA has obtained these records.  VA has also obtained 
records of the veteran's outpatient treatment with VA, 
including the records proximate to the veteran's August 2004 
knee surgery.  In January 2005, the veteran refused to 
undergo further testing.  Significantly, neither the veteran 
nor his representative has identified any evidence not in 
possession of VA that is necessary for a fair adjudication.  
Thus, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Temporary Total Disability Evaluation Beyond September 30, 
2004

Relevant Laws and Regulations

Under applicable criteria, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by the report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section, 
effective from the date of hospital admission and continuing 
for a period of one, two or three months from the first day 
of the month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30 (2007).  

The referenced paragraphs provide that total ratings will be 
assigned if treatment of a service connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for one, two 
or three months beyond the initial three month period under 
paragraph (a)(1), (2) or (3) of this section.  Extensions of 
one or more months up to six months beyond the initial six 
month period may be made under paragraph (a)(2) or (3) of 
this section upon approval of the Adjudication Officer.  38 
C.F.R. § 4.30.  



Analysis 

The evidence shows that the veteran underwent the excision of 
a neuroma from his left leg on August 23, 2004, and was 
discharged on the same day.  On post-operative follow-up, the 
veteran's wound, while still painful, was noted to be healing 
well.  The veteran's left knee was immobilized following the 
operation, but the immobilizer was removed on September 2, 
2004, when the veteran was instructed to begin moving his 
knee as tolerated.  At this time, it was noted that the 
veteran's left knee surgical wound was healing well.  The 
veteran was then provided with a note of excuse to stay out 
of work for the next 4 - 6 weeks.  A rating decision, issued 
in June 2005, granted of temporary total disability under 
Section 4.30, beginning on August 23, 2004 and ending on 
September 30, 2004.  

The record also contains notes corresponding to phone calls 
between the veteran and his VA physicians.  These notes 
indicate that the veteran was complaining of increased pain.  
This evidence does not indicate that the veteran was no 
longer ambulatory, or that he was confined to his home as a 
result of this pain.  Outpatient treatment records from 
November 2004 indicate that the veteran was ambulatory upon 
arrival, and made no mention of incompletely healed surgical 
wounds, need for house confinement, knee immobilization, or 
continued use of a wheelchair or crutches.  As such, there is 
no evidence to warrant the continue application of Section 
4.30, after September 2004.  

In January 2005, the veteran was examined by VA.  It was 
noted that he was using a cane and wore a knee support on his 
left knee and a knee brace on his right knee.  According to 
the VA examiner, the veteran was able to walk in a normal 
manner without the knee support or his cane.  Additionally, 
the veteran was able to maintain his balance when standing on 
either foot and could squat and rise without difficulty.  

In March 2005, a magnetic resonance image (MRI) was 
interpreted as showing that the veteran's left knee had no 
acute abnormalities.  

The evidence does not show incompletely healed surgical 
wounds, need for house confinement, or continued use of a 
wheelchair or crutches.  It is noted that the veteran uses a 
cane on a regular basis.  However, according to a VA 
examination in 
December 2006, the cane is necessary because of the veteran's 
nonservice-connected condition.  The examiner diagnosed the 
veteran with bilateral patellofemoral pain of the knees, and 
noted that this condition is responsible for "the greatest 
portion of his functional impairment."  The examiner also 
opined that the veteran's nonservice-connected condition is 
responsible for the "bulk" of the veteran's inability to 
return to work.  The examiner concluded that it is less 
likely than not that the veteran's bilateral knee pain is due 
to the excision of a service-connected neuroma from the left 
knee.  

Further, the evidence indicates that the veteran has not 
returned to work for reasons aside from his neuroma excision.  
In fact, according to an April 2004 VA examination, the 
veteran has not worked since February 2002, when he was hit 
by a falling roof piece and fired after taking six weeks off 
of work.  And again, according to the December 2006 VA 
examination, the major reason the veteran has functional 
impairment now is due to his nonservice-connected knee 
disorder.  
Therefore, even though benefits for a temporary total 
evaluation were granted from August 23, 2004 to September 30, 
2004, neither the reports from the hospitalization nor 
subsequent medical reports show that an extension of the 
temporary total rating is warranted.  

In summary, although the veteran without doubt still 
experienced some residuals from his August surgery after 
September 30, 2004, the evidence does not show that he 
experienced severe postoperative residuals as defined for 
purposes of benefits under 38 C.F.R. § 4.30 after that date.  
After carefully reviewing the evidence, and the contentions 
of the veteran, it is concluded that an extension of a 
temporary total rating beyond September 30, 2004, under the 
provisions of 38 C.F.R. § 4.30, is not warranted.  

While the veteran may feel that his service-connected cyst 
residuals require a longer period of convalescence, there is 
no competent medical opinion to support that claim.  The 
findings and opinions of the trained medical professionals 
are substantially more persuasive than the veteran's claim 
and establish by a preponderance of evidence that the 
criteria for an extension of a temporary total rating beyond 
September 30, 2004 have not been met.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim of entitlement to a 
temporary total disability evaluation for convalescence under 
38 C.F.R. § 4.30 beyond September 30, 2004 must be denied.  

Entitlement to a Disability Rating in Excess of 10 Percent 
from October 1, 2004

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 


Analysis  

The veteran contends that he is entitled to a disability 
rating in excess of 10 percent for the residual scarring from 
a left knee cyst excision.  The veteran first underwent this 
procedure in 1980.  Due to increased pain, this procedure was 
again performed in August 2004.  Upon review of the evidence, 
however, the Board finds that at no time is a disability 
rating in excess of 10 percent warranted.  

The veteran is currently rated as 10 percent disabled due to 
his left knee scar under Diagnostic Code 7804.  As noted 
above, Diagnostic Code 7804 provides a 10 percent disability 
rating for superficial scars that are painful upon 
examination.  A 10 percent disability evaluation is the 
highest available disability evaluation under Diagnostic Code 
7804.  As such, the veteran is not entitled to a higher 
disability rating under Diagnostic Code 7804.

The Board must also consider whether the veteran should be 
assigned a disability rating under any other relevant 
diagnostic codes.  Upon review of the remaining diagnostic 
codes, however, the Board finds that no other diagnostic code 
would apply to the veteran's claim.  

Diagnostic Codes 7801 and 7802 are not applicable in the 
present case.  These codes require that the scar cover an 
area exceeding 39 square centimeters (cm) and 929 square cm, 
respectively, for a 10 percent disability rating.  According 
to the veteran's April 2004 VA examination, his scar was 3 cm 
by 7 cm, or 21 square cm at that time.  Therefore, the 
veteran's scar was too small to warrant the application of 
Diagnostic Codes 7801 and 7802 prior to August 2004.  

According to the December 2006 VA examination, the veteran 
had a scar on his left knee measuring 13 cm in length.  
Therefore, it appears that the scar on the veteran's leg has 
increased in size since the second procedure of August 2004, 
but measurements as to the actual area of the scar in square 
centimeters were not provided.  However, this is irrelevant, 
as Diagnostic Code 7801 requires that the scar be deep or 
cause limitation of motion.  The December 2006 VA examiner 
noted that the veteran's scar was well-healed, and no nexus 
between any limitation of motion and the veteran's left knee 
scar have been made.  Therefore, Diagnostic Code 7801 is not 
applicable.  

While Diagnostic Code 7802 does not require that the scar 
cause limitation of motion, it does require that the scar 
cover an area of 929 square cm.  According to the January 
2006 VA examination, the veteran's scar is 13 cm in length.  
Therefore, the Board finds Diagnostic Code 7802 to be 
inapplicable as well.  

Likewise, Diagnostic Code 7803 is not applicable to the 
veteran's claim.  Diagnostic Code 7803 applies to superficial 
scars that are unstable.  Note (1) to Diagnostic Code 7803 
defines this as a scar with frequent loss of the covering of 
skin over the scar.  According to the April 2004 VA 
examination, the veteran's left knee scar is superficial, 
with no ulcerations, drainage, or loss of tissue.  The 
December 2006 VA examination described the veteran's left 
knee scar as a well healed surgical scar.  Therefore, there 
is no evidence that the veteran's left knee scar is unstable, 
and Diagnostic Code 7803 is not applicable.  

Finally, the Board finds that a disability rating under 
Diagnostic Code 7805 is not warranted either.  Diagnostic 
Code 7805 provides that other scars are to be rated on 
limitation of function of the affected part.  Again, the 
December 2006 VA examiner noted that the major reason the 
veteran has functional impairment now is due to his 
nonservice-connected knee disorder.  It was not related to 
the veteran's left knee scarring.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal, and as such, 
staged ratings are not warranted.  At no time has the 
service-connected scarring exceeded the criteria for a 10 
percent rating.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability rating in excess of 10 percent for the 
residuals of a left knee excision must be denied.


ORDER

Entitlement to an extension of a temporary total disability 
evaluation for convalescence under 38 C.F.R. § 4.30 beyond 
September 30, 2004, following excision of neuroma, left knee, 
is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a left knee cyst excision, since October 
1, 2004, is denied.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


